 

Exhibit 10.4

  



AMENDMENT NO. 1 TO
SUBSCRIPTION AGREEMENT FOR SHARES OF SERIES A PREFERRED STOCK AND COMMON STOCK
PURCHASE WARRANTS

 

This AMENDMENT NO. 1 to the original Subscription Agreement for Shares of Series
A Preferred Stock and Common Stock Purchase Warrants dated March 29, 2018 (the
“Agreement”) is made as of March 29, 2018 by, and between MYnd Analytics, Inc.,
a Delaware corporation (the “Company”), and the investors listed on Schedule A
hereto (each, an “Investor,” and collectively, the “Investors”).

 

WITNESSETH

 

In consideration for the mutual promises and covenants herein, the parties agree
as follows:

 

WHEREAS, the Company entered into the Agreement whereby the Company sold, in a
private placement, an aggregate of 1,050,000 shares of newly-designated Series A
Preferred Stock (“Series A Preferred Stock”), par value $0.001 per share (the
“Shares”) and Warrants (the “Warrants”) to purchase an aggregate of 525,000
shares of Common Stock (“Common Stock”), par value $0.001 per share to
accredited investors pursuant to a Confidential Offering Memorandum dated March
28, 2018 (the “Offering”); and

 

WHEREAS, the undersigned desires to provide for an amendment (the “Amendment”)
as follows:

 

Section 1 – EXCHANGE OF SHARES 

 

1.1       Amendment. Each Investor hereby agrees that at the time of the
Agreement, they should have been issued the number of Shares of Series A
Preferred Stock and the number Shares of Series A-1 Preferred Stock (“Series A-1
Preferred Stock”), par value $0.001 per share listed on Schedule A to this
Amendment. The Series A-1 Preferred Stock will be issued pursuant to the
Certificate of Designation, Preferences and Rights of Series A-1 Preferred Stock
(“Certificate of Designation”), attached hereto as Schedule B. In addition, the
Investors agree that the Company will issue upon exchange of the Warrants that
were originally issued pursuant to the Agreement, the Warrants in the form
attached hereto as Schedule C. The replacement of the Series A Preferred Stock
and the Warrants shall occur simultaneously with the execution of this
Amendment. 

 

1.2       Agreement. All terms of the Agreement and all representations and
warranties shall remain in full force and effect and shall be true and correct
with respect to the Series A-1 Preferred Stock and Warrants as if they were the
Series A Preferred Stock and original Warrants and as if made as of the date of
this Amendment.

 



 

 

 

Section 2 - Miscellaneous

 

4.1       Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of Delaware, without regard to the
conflicts of law provisions of the State of Delaware or of any other state. The
Company and each Investor consent to personal jurisdiction in New York County,
New York.

 

4.2       Binding Effect. This Amendment shall be binding upon and inure to the
benefit of the Company and each Investor and their respective successors and
assigns.

 

4.3       Entire Agreement. This Amendment, the Agreement, the Warrant and the
Certificate of Designation constitute the full and entire understanding and
agreement between the parties with respect to the subject matter hereof, and any
other written or oral agreement relating to the subject matter hereof existing
between the parties are expressly canceled.

 

4.4       Counterparts. This Amendment may be executed in any number of
counterparts, each of which shall be an original but all of which together shall
constitute one and the same instrument.

 

4.5       California Commissioner of Corporations. THE SALE OF THE SHARES AND
WARRANTS WHICH ARE THE SUBJECT OF THIS AGREEMENT HAS NOT BEEN QUALIFIED WITH THE
COMMISSIONER OF CORPORATIONS OF THE STATE OF CALIFORNIA AND THE ISSUANCE OF THE
SHARES AND WARRANTS OR PAYMENT OR RECEIPT OF ANY PART OF THE CONSIDERATION FOR
SUCH SHARES AND WARRANTS PRIOR TO THE QUALIFICATION IS UNLAWFUL, UNLESS THE SALE
OF SHARES IS EXEMPT FROM QUALIFICATIONS BY SECTION 25100, 25102 OR 25105 OF THE
CALIFORNIA CORPORATIONS CODE. THE RIGHTS OF ALL PARTIES TO THIS AGREEMENT ARE
EXPRESSLY CONDITIONED UPON SUCH QUALIFICATION BEING OBTAINED, UNLESS THE SALE IS
SO EXEMPT. 

 

[Remainder of Page Intentionally Left Blank]

 



2 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their proper and duly authorized officers as of the
date first written above. 

 



  MYND ANALYTICS, INC.         By: /s/ Donald E. D’Ambrosio     Name: Donald E.
D’Ambrosio     Title: Chief Financial Officer

 

Address/Fax Number/E-mail Address for Notice: 

 

26522 La Alameda 

Mission Viejo, CA 92691 

Fax: (866) 867 4446 

ddambrosio@myndanalytics.com

 



  INVESTOR:         By: /s/ John Pappajohn     Name: John Pappajohn



 

  By: /s/ Mary Pappajohn     Name: Mary Pappajohn

 



[SIGNATURE PAGE TO AMENDMENT OF SUBSCRIPTION AGREEMENT]

 



 

 

 

SCHEDULE A

 

Name, Address, Fax Number, E-Mail Address and Tax ID Number of Investor

 

Aggregate Purchase Price

 

 

  

Name:_______________John Pappajohn__________________

 

Address:_____________________________________________

 

____________________________________________________

 

 



 

250,000 Shares of Series A Preferred Stock  

 

250,000 Shares of Series A-1 Preferred Stock 

 

 

  

Name: _______________Mary Pappajohn__________________ 

 

Address:_____________________________________________

 

_____________________________________________ 

 



 

250,000 Shares of Series A Preferred Stock 

 

250,000 Shares of Series A-1 Preferred Stock

 

 

 

 



 



 

 